Citation Nr: 0522435	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  00-24 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for service-connected 
post traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This appeal arose from an October 2000 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to an 
increased evaluation for the veteran's service-connected 
PTSD.  In June 2003, the RO issued a rating action which 
increased the evaluation to 50 percent, effective August 2, 
2000 (the date the veteran's claim for an increased 
evaluation was received).  In October 2003, the veteran 
testified before the undersigned at a personal hearing at the 
Atlanta RO.  On May 18, 2004, this case was remanded by the 
Board of Veterans' Appeals (Board) for further development.  
The case is again before the Board for appellate 
consideration.


FINDING OF FACT

The veteran's service-connected PTSD is manifested by the 
following symptoms:  coherent speech; a constricted affect; 
linear thought processes with vague auditory hallucinations; 
fair insight and judgment; intact memory; nightmares; 
flashbacks; hypervigilance; increased startle response; anger 
control problems; isolation; and depression, with 
deficiencies in most areas such as family relations, work, 
thinking, and mood, and impairment in the ability to 
establish or maintain effective or favorable relationships 
with people.  


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for the veteran's 
service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159(b), 4.1, 
4.2, 4.7, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002), and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003), codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004), redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim, under 38 C.F.R. § 3.159(b).  The 
Court also held that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The veteran filed a 
substantially complete claim for an increased evaluation for 
PTSD in August 2000.  The rating actions denied an increased 
evaluation in October and November 2000.  After those rating 
actions were issued, the AOJ provided a March 2001 VCAA 
notice letter to the claimant which notified the claimant of 
what information and evidence must be submitted to 
substantiate the claim, as well as what information and 
evidence must be provided by the veteran and what information 
and evidence would be obtained by VA.  He was also told to 
inform VA of any additional information or evidence that VA 
should have.  The June 2003 supplemental statement of the 
case included the provisions of 38 C.F.R. § 3.159.  
Additional notice was provided to the veteran in June 29, 
2004 correspondence.  The June 2004 letter told the veteran 
to submit any evidence in his possession that pertains to the 
claim.  

Adequate notice to the veteran, as required by 38 U.S.C. 
§ 5103(a), was not provided on the issue on appeal until 
after the initial unfavorable decision by the AOJ.  The Board 
finds that the veteran in this case was not prejudiced by the 
delayed notice.  The veteran was provided VCAA notice on 
several occasions.  The March 2001 VCAA letter asked the 
veteran to provide information about his PTSD.  The veteran 
responded by indicating where he had been receiving treatment 
for his PTSD.  The records referred to were obtained and 
associated with the claims folder.  In May 2004, this case 
was remanded by the Board for the express purpose of 
obtaining additional treatment records that the veteran had 
referred to during his October 2003 personal hearing.  The 
veteran was also provided with a statement of the case and 
supplemental statements of the case.  In response to the 
March 2005 supplemental statement of the case, the veteran 
requested that his case be returned to the Board immediately, 
indicating that he had stated his case completely.  
Therefore, it is found that the veteran was aware of the 
evidence and information that was needed to substantiate his 
claim; moreover, VA obtained those records that were 
available in relationship to the claim.  In addition, the 
claim was readjudicated following the provision of notice.  

The Board finds that the duty to assist has been met.  
Pertinent VA treatment records have been obtained.  The 
veteran was afforded a VA examinations in 2000 and 2005 in 
order to fully evaluate the current degree of severity of his 
PTSD.  There is no identified and necessary evidence that has 
not been accounted for.   

There is no reasonable possibility that further assistance 
would aid the veteran in substantiating his claim.  Hence, no 
further notice or assistance is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).

Applicable laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The applicable rating criteria is as follows:

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name;

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships;

50 percent:  occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships;

30 percent:  occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events)

10 percent:  occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication; 

0 percent:  a mental condition has been formerly 
diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social 
functioning or to require continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

A GAF Score of 41 to 50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  A GAF Score of 51 to 60 denotes moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, pg. 47 (4th ed., revised 1994) (Manual).  The GAF 
designation is based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness," citing the 
Manual.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual background

The veteran was examined by VA in August 2000, at which time 
he complained of nightmares, hallucinations, flashbacks, 
startle response, and trouble communicating.  He noted that 
he worked part-time for a friend's janitorial service.  The 
objective examination noted that he was cooperative and 
exhibited psychomotor retardation.  He was alert and oriented 
in three spheres.  His speech was coherent, he was depressed 
and sad, and his affect was mostly constricted.  His thought 
processes were mostly goal directed and he displayed 
decreased spontaneity.  The diagnosis was PTSD, with a Global 
Assessment of Functioning (GAF) Score of 60.

Between April 2000 and April 2003, the veteran was treated on 
an outpatient basis by VA.  Throughout these records, he 
reported having nightmares, flashbacks, an exaggerated 
startle response, nightsweats, hypervigilance, a depressed 
mood and a constricted affect.  He also had increased 
irritability and a history of alcohol and marijuana abuse.  
On April 14, 2000, he had a GAF Score of 65.  On February 1, 
2002, he complained of anger, a sleep disturbance, 
nightmares, and discomfort around people.  The objective 
examination noted that he was oriented in four spheres, with 
a restricted affect and fair eye contact.  His mood was 
depressed, he was isolative and unable to trust others.  His 
thoughts were organized, he had nightmares and a startle 
response.  He complained of auditory/visual hallucinations of 
firefights and decreased concentration.  He had a GAF Score 
of 48.  In March 2002, he was depressed with a restricted 
affect.  His thoughts were clear and organized.  There was no 
looseness of associations noted.  

During 2000, the veteran was also seen at the Vet Center.  On 
February 16, he had sleep disturbances and nightmares.  He 
noted that he had no steady employment due to his poor 
relations with others, doing odd construction and cleaning 
work.  In March, he had nightmares, nightsweats, flashbacks, 
isolation, and depression.

A June 2003 statement from the veteran's brother noted the 
change in the veteran's behavior after his return from 
service.  He noted that he had nightmares, and was seclusive 
and self-isolating.  He was often angry, short-tempered, 
depressed, and suspicious.

In September 2003, the veteran's treating psychiatrist wrote 
that he had been treating the veteran since January 2002; he 
described the veteran's PTSD as severe.  His current GAF 
Score was 48.  His symptoms included nightmares, nightsweats, 
intrusive memories, flashbacks, hypervigilance, a startle 
response, isolation, detachment from others, avoidance of 
reminders, increased anger, increased anxiety, poor 
concentration, memory impairment, panic attacks, restricted 
affect, survivors guilt and a depressed mood.  

The veteran then testified before the undersigned in October 
2003.  He stated that he had nightmares two to three times a 
week, with nightsweats.  He noted that he only got about 4 
hours of sleep per night.  He noted that he had flashbacks 
and intrusive thoughts 10 to 12 times a month, despite 
avoiding reminders that triggered these complaints.  He had 
no social life and noted that he only worked part-time as a 
handyman.  He would have crying spells and panic attacks.  He 
also described depression, survivor guilt and thoughts of 
suicide.

During 2003 and 2004, the veteran continued to seek treatment 
from VA.  On July 28, 2003 his GAF was 48, with symptoms of a 
restricted affect, a depressed mood and isolation.  His 
thoughts were organized.  He had poor sleep and nightmares.  
Throughout these records, he was cooperative, had coherent 
speech, an anxious affect and a depressed mood.  There was no 
looseness of association and his thought processes were fully 
oriented, although he ruminated on thoughts of Vietnam.  On 
October 15, 2003, his PTSD was described as severe, as it was 
on December 3, 2003.  On January 29, 2004, he commented that, 
due to his irritability, he tended to self-isolate.  He was 
oriented in four spheres, with a restricted affect and a 
depressed mood.  He was isolated and had trouble trusting 
others.  His thoughts and associations were organized.  He 
had poor energy and nightmares, although he denied any recent 
hallucinations.  His insight and judgment were intact.  The 
assessment was PTSD.  He was noted to be stable with poor 
social adjustment due to his persistent symptoms and his need 
to isolate.  Alcohol and marijuana abuse were also noted.

The veteran was examined by VA in February 2005.  He stated 
that he did part-time work cleaning houses, doing yard work, 
and handyman work.  He commented that he had nightmares about 
once a week, as well flashbacks.  He stated that he had 
difficulty sleeping due to his fear of nightmares.  He 
admitted to having trouble with anger, although he stayed 
away from others to control it.  He also admitted to using 
alcohol and marijuana.  He denied any psychiatric 
hospitalizations, although he had been treated on an 
outpatient basis for several years.  He had been married 
between 1977 and 1993 and has one daughter, with whom is 
close.  He now lives alone and has had few relationships.  
The mental status examination noted that he was oriented in 
three spheres and was coherent.  His affect was constricted.  
His thought processes were linear with vague hallucinations 
of hearing people yelling at him.  There was no psychotic 
content.  His insight and judgment were fair.  He was not 
suicidal or homicidal, although he does think about death.  
His memory appeared to be intact.  The assessment was PTSD, 
moderate to severe.  He continued to have nightmares, 
flashbacks, hypervigilance, an increased startle response, 
anger control problems, isolation, and depression.  There was 
no evidence of a psychosis.  He had a poor history of 
complying with his medication and treatment plans.  It was 
noted that he used alcohol and marijuana whenever he has the 
money.  He was presently working part-time and, on occasion, 
worked full-time.  His GAF Score was 50.




Analysis

After a careful review of the evidence of record, it is found 
that the veteran is entitled to a disability evaluation of 70 
percent for his service-connected PTSD.  The evidence of 
record indicates that the veteran suffers from occupational 
and social impairment, with deficiencies in most areas 
including work, family relations, thinking, and mood.  

In determining whether the veteran meets the criteria for the 
next higher, 70 percent evaluation, the Board must consider 
whether he has deficiencies in most of the following areas: 
work, school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

The record clearly documents deficiencies in work.  The 
August 2000 VA examination report indicates that the veteran 
had significant occupational impairment.  In a September 2003 
statement, the veteran's VA physician at the mental health 
center indicated that the veteran could not manage consistent 
employment.  A February 2005 VA examination report indicates 
that the examiner stated that the veteran had problems with 
occupational functioning because of isolation.  The veteran's 
GAF scores have ranged primarily from 48 to 50 in the past 
few years which is indicative of serious impairment in 
occupational functioning.  The record shows that the veteran 
has been able to work as a house-cleaner and a handyman, and 
do yard work on a part-time basis.  The veteran indicated 
that he worked for a friend who owned a business and who 
understood his problems.  

There is evidence of deficiencies in family relations.  The 
August 2000 VA examination report indicates that the veteran 
had significant social impairment.  The veteran was divorced 
and he reported that he had no close friends.  A January 2004 
VA treatment record indicates that the veteran had poor 
social adjustment due to persistent symptoms and the need to 
isolate.  The February 2005 VA examination report states that 
the veteran had few relationships; he did have a relationship 
with his daughter and his sister and brother.  The examiner 
indicated that the veteran had problems with social isolation 
and interpersonal relationships.  The veteran's GAF scores in 
the past several years ranged from 48 to 50 which is 
indicative of serious social impairment.  

There is evidence of deficiencies in mood.  The VA 
examination reports and VA treatment records show that the 
veteran's mood was sad and depressed.  There is evidence of 
deficiencies in thinking.  The August 2000 VA examination 
report indicates that the veteran had decreased spontaneity.  
A January 2002 VA treatment record notes that the veteran had 
decreased concentration.  In a September 2003 statement, the 
veteran's physician at the VA mental health center stated 
that the veteran had poor concentration and memory 
impairment.  The February 2005 VA examination report 
indicates that the veteran had a linear thought process with 
vague auditory hallucinations of people hollering.  

There is no evidence that the veteran has recently attempted 
schooling, so there is no evidence of deficiency in this 
area.  No impairment has been found in judgment.  The medical 
evidence of records indicates that judgment was described as 
fair or intact.    

The veteran has impairment in a majority of the areas needed 
for a 70 percent evaluation.  The Board finds that the 
evidence is in favor of the grant of a 70 percent evaluation 
for the PTSD, and the claim for an increased rating is 
granted to that extent.  

The Board finds that the preponderance of the evidence is 
against a disability evaluation in excess of 70 percent for 
PTSD.  Under the pertinent rating criteria, the sole basis 
for a 100 percent rating is total occupational and social 
impairment.  Sellers v. Principi, 372 F.3d 1318 
(Fed. Cir. 2004).  There is no indication that the veteran 
suffers from total occupational and social impairment.  

There is no evidence of total occupational impairment.  The 
record shows that after service, the veteran maintained 
employment with a battery company and a box company.  The 
evidence shows that since 1990, the veteran has worked as a 
house-cleaner, handyman, and a janitor for his friend's 
business.  He currently worked part-time.  While the evidence 
shows that the veteran does have occupational impairment, all 
the evidence is to the effect that he is still able to work, 
and has in fact remained employed, at least, on part-time 
basis.    

There is no evidence of total social impairment.  Although 
the veteran has no close friends, he does have a relationship 
with his adult daughter and his brother and sister.  

Since all of the evidence is that the veteran remains 
employed and has some family relationships, the preponderance 
of the evidence is against a finding of total occupational 
and social impairment.  The evidence in this regard is not so 
evenly balanced as to give rise to the doctrine of reasonable 
doubt.  38 U.S.C.A. § 5107(a) (West 2002).  The veteran does 
not meet or approximate any of the criteria for a 100 percent 
evaluation, therefore, his disability does not more closely 
approximate the criteria for that evaluation.  38 C.F.R. 
§§ 4.7, 4.21 (2004).  

In sum, a 70 percent evaluation is warranted, but a 
disability evaluation in excess of 70 percent is not.  


ORDER

An evaluation of 70 percent, but no more, for the service-
connected PTSD is granted.



	                        
____________________________________________
	C. L. KRASINSKI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


